23 A.3d 1050 (2011)
K.E.M., Petitioner
v.
P.C.S., Respondent.
No. 393 MAL 2011.
Supreme Court of Pennsylvania.
July 12, 2011.

ORDER
PER CURIAM.
AND NOW, this 12th day of July, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, are:
1. Whether the Superior Court of Pennsylvania erred by affirming the lower court finding that paternity by estoppel applies in the present case and precludes the petitioner/plaintiff/mother from pursuing paternity or support against the respondent/putative father?
2. Whether the doctrine of paternity by estoppel, as applied in Pennsylvania, should be maintained, revised, or abrogated in its entirety?